Order entered July 24, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00817-CV

   TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Appellant

                                                V.

                              CARLOTTA HOWARD, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-13467

                                            ORDER
       Before the Court is appellant’s July 22, 2013 unopposed motion to extend time to file

appellant’s brief.   Appellant’s brief was due in this accelerated appeal on July 21, 2013.

Appellant requests a thirty day extension of time to file its brief because it did not receive the

postcard notices sent to appellant regarding the filing of the record.       Because this is an

accelerated appeal, we GRANT appellant’s motion to the extent that appellant’s brief is due

TWENTY DAYS from the date of this order. See TEX. R. APP. P 38.6 (appellant’s brief is due

twenty days after complete record is filed in an accelerated appeal).


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE